 



share PURCHASE AGREEMENT

 

THIS share PURCHASE AGREEMENT dated as of the 6th day of June, 2017,

 

between:

 

sustainable petroelum group inc., a company duly incorporated under the laws of
the State of Nevada, having its executive office located at 2316 Pine Ridge
Road, 383, Naples, Florida, 34109

 

(the “Purchaser”)

 

AND:

christopher grunder, a businessman with an office located at Falkenstrasse 28,
Zurich, Switzerland, 8008.

 

(the “Vendor”)

 

WHEREAS:

 

A. the Vendor is the registered and beneficial owner of 2,000 shares in the
capital of SP Group (Europe) AG (the “SP Shares”);

 

B. the Vendor wishes to sell, and the Purchaser wishes to purchase, the SP
Shares on the terms and conditions set out in this agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:

 

1.The Vendor agrees to sell and the Purchaser agrees to purchase the SP Shares
for and at a deemed price of US $21,000 at the date of this agreement.

 

2.The Purchaser will issue and deliver 6,000 restricted shares of common stock
in the capital of the Purchaser (the “Restricted Shares”) to the Vendor as
consideration for the transfer of the SP Shares.

 

3.The Vendor represents and warrants to the Purchaser that:

 

a.the Vendor owns its respective SP Shares as the legal and beneficial owner
thereof, free of all liens, claims, charges and encumbrances of every nature and
kind whatsoever. The SP Shares are fully paid and non-assessable and the Vendor
has due and sufficient right and authority to enter into this agreement on the
terms and conditions herein set forth and to transfer the legal and beneficial
title and ownership of the SP Shares to the Purchaser;     b.No person, firm or
corporation has any agreement or option or a right capable of becoming an
agreement for the purchase of the SP Shares, with the exception of this
agreement;

 

 

-2- 

 



c.(i) the Vendor is not a “U.S. person” as that term is defined in Rule 902(c)
of Regulation S; (ii) at the time of signing this agreement, the Vendor was
outside the United States and no offer of the Restricted Shares was made to the
Vendor within the United States; (iii) the Vendor acquired the Restricted Shares
for its own account and not on behalf of any U.S. person, and the acquisition of
the Restricted Shares has not been prearranged with any buyer in the United
States; and (iv) the Vendor is not a distributor as defined in Regulation S. The
Vendor will not, before the expiration of 12 months from the date of issuance of
the Restricted Shares (the “Restricted Period”), offer or sell the Restricted
Shares to U.S. persons or for the account or benefit of U.S. persons and then
will only offer and sell the Restricted Shares in compliance with the provisions
of Regulation S;     d.the Vendor understands that the Restricted Shares have
not been registered under the U.S. Securities Act of 1933 and are being offered
and acquired pursuant to Regulation S based in part upon the representations of
the Vendor, and that the Purchaser is relying on the truth and accuracy of the
Vendor’s representations and warranties to determine whether the offer and
acquisition of the Restricted Shares is exempt from registration under the U.S.
Securities Act of 1933; and     e.the Vendor acknowledges that it has had the
opportunity to review this agreement and the transactions contemplated by it
with its own legal counsel. The Vendor is relying solely on its counsel and not
on any statements or representations of the Purchaser or any of its agents for
legal advice with respect to this investment or the transactions contemplated by
this agreement except for the representations, warranties and covenants
specifically stated.

 

4.The Purchaser represents and warrants to the Vendor that:

 

a.the Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power and authority to carry on its business as now conducted and as proposed to
be conducted;     b.the Purchaser has taken the corporate action that is
necessary for the authorization, execution and delivery of this agreement, the
performance of the Purchaser’s obligations, and the authorization, issuance and
delivery of the Restricted Shares, and this agreement constitutes a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms; and     c.the Restricted Shares, when issued and
delivered in accordance with the terms of this agreement will be duly and
validly issued and outstanding, fully paid and non-assessable, and based in part
on the representations and warranties of the Vendor will be issued in compliance
with all applicable federal, state and other applicable securities laws.

 

5.All representations, warranties, covenants and agreements made by the parties
in this agreement or pursuant hereto will, unless otherwise expressly stated,
survive the time of closing and will continue in full force and effect.

 

 

-3- 

 



6.The effective date of sale and purchase of the SP Shares is July 6th, 2017.

 

7.This agreement will ensure to the benefit of and will be binding upon the
Vendor and the Purchaser and upon their respective successors and assigns.

 

8.Time will be of the essence of this agreement.

 

9.The parties will sign such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of the agreement.

 



IN WITNESS WHEREOF the parties have signed this Share Purchase Agreement as of
the day and year first above written.



 

Sustainable Petroleum Group Inc.

 

Per: /s/ Christian Winzenried     Christian Winzenried, CEO         Christopher
Grunder         Per: /s/ Christopher Grunder     Christopher Grunder  

 

 

 

 

 

